UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE EUGENE YATES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00020-JPB-JSK-1)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Eugene Yates, Appellant Pro Se. Paul Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Eugene Yates appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly,      we   affirm    the    district    court’s    order.

United States v. Yates, 3:06-cr-00020-JPB-JSK-1 (N.D.W. Va. Nov.

21, 2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented    in    the    materials

before   the   court   and   argument      would   not   aid   the    decisional

process.

                                                                      AFFIRMED




                                      2